Citation Nr: 1002641	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-09 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty for eight years and seven 
months, including service from September 1983 to September 
1987, from June 2003 to April 2004 and from May 2006 to June 
2007.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2008, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

This appeal was remanded by the Board in December 2008 for 
additional development.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran has reported that tinnitus began in late 2003 
and has continued since then.  

3.	The competent medical evidence does not show that a 
bilateral knee disability manifested within one year after 
service or was related to an in-service injury.  




CONCLUSIONS OF LAW

1.	Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.	A bilateral knee disability was not incurred in or 
aggravated by service; nor may it be presumed to be incurred 
therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in January 2005 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  A 
VCAA letter sent to the Veteran in January 2009 also set 
forth the notice provisions required in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of an October 2009 supplemental statement of the case 
issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The Veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded VA medical examinations in February 
2009.  The Board further finds that the RO complied with its 
October 2008 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Veteran claims service connection for tinnitus and a 
bilateral knee disability.  Service connection may be granted 
for a disability resulting from a disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

Tinnitus

The Veteran has current complaints of tinnitus.  In the 
February 2009 VA Compensation and Pension Examination, the 
Veteran reported frequent bilateral tinnitus.  

The Veteran also testified that he was exposed to continuous 
diesel engine noise in service.  The Veteran's military 
occupational specialty was special warfare combatant crewman 
advanced.  The Veteran also testified that he was 
experiencing constant ringing in his ears after service.  The 
Board finds that the Veteran's claimed in-service noise 
exposure is consistent with his circumstance of service and 
he has competently testified as to such acoustic trauma.  See 
38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  

Furthermore, the Board notes that tinnitus is subjective, and 
the kind of condition to which lay testimony is competent.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding Veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).  Competency of 
evidence differs from weight and credibility.  The former is 
a legal concept determining whether testimony may be heard 
and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; 
see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board notes that the Veteran is competent to testify as 
to when his tinnitus began.  In this case, however, the 
Veteran reported to the VA examiner that tinnitus occurred 
daily for most of the day and began in 2003.  In contrast, in 
a Post Deployment Assessment, the Veteran reported that he 
did not have ringing in the ears in March 2004.  

Further, the VA examiner reviewed the claims file, including 
the service treatment records.  The examiner considered in-
service, occupational and recreational noise exposure.  The 
Veteran described his tinnitus and the examiner noted that 
tinnitus is a subjective complaint with no objective means of 
documenting its presence or absence.  The examiner also 
physically examined the Veteran and conducted hearing tests.   
The Veteran had normal hearing in both ears.  The examiner 
noted that there was no evidence of hearing loss in service, 
or currently, and concluded that noise exposure in service 
did not cause hearing loss.  The examiner considered the 
onset of tinnitus, the noise exposure history, and the 
Veteran's statements including that there was no specific 
event relating to the onset of tinnitus.  The examiner opined 
that tinnitus was less likely as not due to noise exposure in 
service and since the Veteran did not have hearing loss; 
tinnitus was also not due to hearing loss.  

On the other hand, the veteran has essentially declared his 
tinnitus began in service, a circumstance which he is fully 
competent to articulate.  Although he does not have medical 
expertise, his assertions of a relationship between tinnitus 
and noise exposure in service cannot constitute competent 
evidence.  Without compelling challenges to his credibility, 
however, the point of onset may be established by him.   Such 
deficiencies are largely absent even though the record is not 
totally unambiguous.



Bilateral Knee Disability

Regarding the Veteran's bilateral knee pain, the service 
treatment records show that in November 1983, the Veteran 
sought treatment for bilateral knee pain.  The Veteran was 
diagnosed with mild chondromalacia.

In the February 2009 VA Compensation and Pension Examination, 
the examiner reviewed the claims file and examined the 
Veteran.  The examiner noted the injury in 1983.  The Veteran 
reported pain in his patellar areas.  Physical examination 
revealed no tenderness or swelling.  He had flexion to 140 
degrees and extension to 0 degrees.  X-rays revealed no acute 
abnormality with questionable tricompartmental degenerative 
arthrosis bilaterally.  The assessment was mild degenerative 
joint disease of the bilateral knees.  The examiner noted 
that there was not a substantial injury in service.  There 
was also no indication that the Veteran continued to have 
problems or seek treatment for his knees after the injury in 
1983.  The examiner noted that the Veteran had some typical 
degenerative joint changes in his knees that would be seen in 
age-acquired degenerative joint disease.  There was no 
indication that service caused or aggravated a preexisting 
condition.  Therefore, the examiner concluded that the 
bilateral knee disability was not connected to service.  

The Board finds that the VA opinion is adequate.  It is based 
upon consideration of the Veteran's prior medical history and 
examinations, and also describes the disability, in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner also 
provided a rationale for his conclusion.  As such, the Board 
finds the VA examination probative.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  

The Board notes that there is no medical evidence depicting 
symptoms of or a diagnosis of degenerative joint disease 
within one year after separation from service.  Therefore, 
service connection cannot be presumed.  See 38 C.F.R. §§ 
3.307, 3.309.  Additionally, as depicted in the VA 
examination, there is no evidence that a bilateral knee 
disability is related to the knee injury in service.  The VA 
treatment records do not contradict the VA examiner's opinion 
and the Veteran has not submitted other evidence suggesting 
that the bilateral knee disability is related to service.  
Without competent medical evidence linking the Veteran's 
disability to service, service connection is not warranted.

Although the Veteran has asserted that his current knee 
disability is related to service, where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Because the Veteran is not shown to have 
medical expertise, his assertions of a relationship between 
the injury in service and the current disability cannot 
constitute competent evidence of such a relationship and, 
consequently, are afforded no probative value.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, as the 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for tinnitus is granted.  

Service connection for a bilateral knee disability is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


